UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1101


In Re: CHARLES GILLENWATER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:14-ct-03014-H)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Gillenwater, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Charles Gillenwater petitions for an emergency writ of

mandamus seeking an order ensuring, inter alia, a timely trial

and counsel of his choice.               We conclude that Gillenwater is not

entitled to mandamus relief.

                  Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,       516-17    (4th    Cir.   2003).       Further,   mandamus        relief      is

available only when the petitioner has a clear right to the

relief sought.            In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,       138    (4th   Cir.   1988).     Mandamus   may     not    be     used   as    a

substitute for appeal. *             In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

                  The relief sought by Gillenwater is not available by

way    of        mandamus.      Accordingly,     although   we      grant    leave      to

proceed in forma pauperis, we deny the petition for writ of

mandamus.          We dispense with oral argument because the facts and

legal       contentions      are    adequately    presented    in    the     materials




       *
       The district court recently dismissed as frivolous the
underlying complaint.



                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3